DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 12, 16 in the reply filed on 05/14/2021 is acknowledged.

		Status of Claims
This action is responsive to the communication filed 02/21/2019. Claims 1-10, 12, 16 are pending currently. Claims 11, 13-15, 16-32 are withdrawn as pertaining to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner. Four international search reports are provided without listed on the IDS.
The information disclosure statements filed 05/08/2019, 11/12/2020, 04/23/2021 fail to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information (i.e., international search reports on 05/18/2019; 2 NPLs submitted on 11/12/2020, NPL of India search report on 04/23/2021 ) submitted for 

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/378971) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claims 1-3 are objected to because of the following informalities:
“adjacent” (claim 1, lines 4, 5, 10, respectively) when used to disclose a position next to something, should apparently read --adjacent to--.
“a first fluid attachment point for blood to attach to for controlling the flow of blood” (claim 2, line 2), should apparently read --a first fluid attachment point for  controlling the flow of blood that attaches thereto--.
“a second fluid attachment point for blood to attach to for controlling the flow of blood” (claim 3, line 2), should apparently read --a second fluid attachment point for controlling the flow of blood that attaches thereto--.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first flow directing attachment portion … for controlling the flow of blood from a skin surface to a portion of the housing” (lines 1-3) in claim 2; “the second flow directing attachment portion … for controlling the flow of blood from a portion of the housing to the collection cavity of the container” (lines 1-3) in claim 3.
Regarding “the first flow directing attachment portion … for controlling the flow of blood from a skin surface to a portion of the housing,”  attachment is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “controlling the flow from a skin surface to a portion of the housing” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the first flow directing attachment portion may include a variety of designs and structure as shown in Figs. 3-6, that may include hydrophilic surface property to attract the blood and establish a flow path to second capillary section” (see at least [0070] and Figs. 3-6), thus provides a sufficient structure explicitly, so A PHOSITA can perform the entire claimed function.
Regarding “the second flow directing attachment portion … for controlling the flow of blood from a portion of the housing to the collection cavity of the container,”  attachment is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “controlling the flow of blood from a portion of the housing to the collection cavity of the container” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the second flow directing attachment portion may include a variety of designs and structure as shown in Figs. 7A-10B, that may provide a surface for the blood to expand and form a droplet to establish attachment to the collection cavity” (see at least [0074] and Figs. 7A-10B), thus provides a sufficient structure explicitly, so A PHOSITA can perform the entire claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bartfeld et al. (IDS: US 20090259145 A1, hereafter Bartfeld).
Regarding claim 1, Bartfeld discloses a device for attached flow of blood (device 2 for collecting a fluid sample, such as a blood sample, [0050] & Fig. 1), the device comprising:
a housing (collector 130) defining a centerline (centerline of collector 130, approximately along the line of cannula 160, Figs. 3, 19) and having a first end (a first end 134, Fig. 18), and a second end (a second end 136), and a flow channel having an inlet (collection area 148) and an outlet (distal end 164 of channel 170), a portion of the flow channel (see Fig. 19, the channel 170/172 is offset from the centerline) offset from the centerline of the housing 130 and the flow channel having a first flow directing attachment portion (top portion of the collector 130 to induce the blood flow, including channel member 150 in modified Fig. 18) adjacent the inlet 148 and a second flow direction attachment portion (the entire needle cannula 160, see modified Fig. 18 below) adjacent the outlet 164; and
a container (container assembly 10, Fig. 1) removably connectable (“collector 130 may be removed from container assembly 10”, [0068], lines 1-2) to the housing 130, the container 10 defining a collection cavity (central bore 36) and having an interior wall (inner surface 38),
wherein, with the container connected to the housing (as shown in Fig. 3), the outlet 164 of the flow channel is in fluid communication with the collection cavity 36 of the container 10 and the outlet 164 of the flow channel is adjacent the interior wall 38 of the container 10 (Fig. 3, the end of channel 170 is adjacent to the inner surface 38). 

    PNG
    media_image1.png
    649
    502
    media_image1.png
    Greyscale

Regarding claim 2, Bartfeld further discloses that the device 2 of claim 1, wherein the first flow directing attachment portion provides a first fluid attachment point for blood to attach to for controlling the flow of blood from a skin surface to a portion of the housing  (collector body 132, Figs. 2-3) (Channel members 150 and, more particularly, intervening capillary channels 152 form capillary flow channels to guide a fluid sample downward into central bore 142 defined by sidewall 138 of collector body 132 under capillary action. Thus, capillary channels 152 operate generally as fluid guides to guide a desired fluid sample into central bore 142 in collector body 132, [0063], lines 1-5).
Regarding claim 3, Bartfeld further discloses that the device 2 of claim 1, wherein the second flow directing attachment portion provides a second fluid attachment point for blood to attach to for controlling the flow of blood from a portion of the housing 132 to the collection cavity 36 of the container 10 (see Figs. 3 and 18, blood flows from collector 130 into channel 170, after passing the distal end 168 of the channel 170, the blood flows into channel 40 on the internal surface 38 of the inner member 20; [0050], “Collection device 2 is an assembly of components, generally comprising a container assembly 10 and a collector 130 adapted to access the container assembly 10 and, further, guide fluid flow under capillary action into container assembly 10 as described herein”).
Regarding claim 4, Bartfeld further discloses that the device 2 of claim 1, wherein, with the first end 134 of the housing 130 in communication with a source of blood, the first flow directing attachment portion, the flow channel (through channel 170), the second flow directing attachment portion, and the interior wall 38 of the container 10 provide attachment portions to establish attached blood flow (Fig. 3, when finger is in contact with channel chambers 150, channels 152 guides the blood to flow into collector body 132, then the blood flows into channels 170, after passing the distal end 168 of the channel 170, the blood flows into capillary channel 40 on the internal surface 38 of the inner member 20; see [0052], lines 1-8; [0063], lines 1-4, [0064], lines 1-3), for a first drop of blood and subsequent blood to follow, from the first end 134 of the housing 130 to the collection cavity 36 of the container 10.
Regarding claim 5, Bartfeld further discloses that the device 2 of claim 1, wherein, with the inlet 148 of the flow channel in communication with a source of blood, the blood fluidly attaches to the first flow directing attachment portion and flows from the first flow directing attachment portion to the flow channel (collector body 132 and channel 170, Fig. 3) (“capillary channels 152 operate generally as fluid guides to guide a desired fluid sample into central bore 142 in collector body 132”; [0063], lines 1-4).
Regarding claim 6, Bartfeld further discloses that the device 2 of claim 5, wherein the blood is subsequently pulled through the flow channel to the second flow directing attachment portion via capillary action (see at least Abstract and [0064], lines 17-22).
Regarding claim 7, Bartfeld further discloses that the device 2 of claim 6, wherein, the blood fluidly attaches to the second flow directing attachment portion and the interior wall 38 of the container 10 to flow from the flow channel into the collection cavity 36 of the container 10 (as shown in Fig. 3, blood flows from distal end 168 of channel 170 into bore 36 of inner member 20; “collector 130 is the provision of an accessing needle cannula 160 at the distal end 136 of collector body 132 used to pierce or puncture closure body 72 to gain access to the interior of container assembly 10 and, particularly, fluid sample collection chamber 116”, [0064], lines 1-3).
Regarding claim 8, Bartfeld further discloses that the device 2 of claim 1, wherein the first end 134 of the housing 130 includes a sloped wall surface (inner surface 146, Fig. 3A; “[A]n inner surface 146 of rim portion 140 has a generally curved or arcuate shape”, [0061]), the first flow directing attachment portion 150 extends from the sloped wall surface 146 (“Channel members 150 extend along the inner surface 146”, [0062], lines 2-3), and the sloped wall surface 146 defines a flow channel entry (ring portion 140, Fig. 3A).
Regarding claim 9, Bartfeld further discloses that the device of claim 1, wherein the first flow directing attachment portion is an attachment pillar (wall of channel member 150, see modified Fig. 18 above; “[T]he bulged form of channel members 150 has several functions but is primarily provided to guide insertion of a patient's fingertip into rim portion 140”, [0062], lines 11-12).
Regarding claim 10, Bartfeld further discloses that the device 2 of claim 1, wherein the first flow directing attachment portion is an attachment pillar (the structures forming the walls of the plurality of channel chambers 150 could read on the claim under the broadest reasonable interpretation, see modified Fig. 18).
Regarding claim 12, Bartfeld discloses the device 2 of claim 1, wherein the second flow directing attachment portion is an extended capillary tube portion (the second flow directing attachment portion includes the cannula 160, which is a tube and includes the capillary channel 172 ; Fig. 19 and [0064], lines 5-14).
Regarding claim 16, Bartfeld further discloses that the device 2 of claim 1, wherein the outlet 164 of the flow channel extends beyond the second end 136 of the housing 130 (it is shown clearly that distal end 164 of channel 170 extends beyond the distal end 136 of the housing 130).	
Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Berthier et al. (US 20160174888 A1) discloses a device for gravity-enhanced microfluidic collection that a flow channel is off from the centerline by various design as shown in Figs. 3B-3D.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        






/RENE T TOWA/Primary Examiner, Art Unit 3791